Title: John Lamb to the American Commissioners, 20 May 1786
From: Lamb, John
To: American Commissioners


     
      
       (Copy)
       Madrid May 20th. 1786
      
      After many little disappointments I arrived at Algiers the 25th. March and within the Term of three or four Days I found that the whole Amount of the Money in my Hand belonging to the public would not purchase the People who are the unfortunate in Consequence of which I despatched mr. Randall so that your Excellencies might have the earliest Notice of our matters in that quarter: in a short Letter to your Excellencies I stated our Matters; accordingly mr. Randall sailed the 29th. or 30th. March with my Desire to him to proceed with all possible Despatch to give the earliest Notice that was in my Power. but when I came here I found mr. Randall was in Aranjuez, I recieved a Line from him next Evening in Consequence of which I wrote him & desired him to proceed, he answered my Letter, the three Letters I herein inclose so that your Excellencies will naturally excuse me for the Detention.
      On the third Day of April was admitted to an Audience with the Dey, but he would not speak of Peace, set the Slaves at a most exorbitant Price, far beyond my Limits, the 7th. I had a second Interview, but still he was of the same mind. about the 17th. I had the third & last interview, he fell something of his first Price, and I here inclose the last Price, which is enormous as your Excellencies will see. my next views were to have an Acquaintance with their principal Minister which I soon brought to pass by some Presents to this Minister’s Confident and he was our Interpreter. he told me it was his greatest desire that our Peace might be made with their Regency & that for his part he would use his utmost endeavours for the purpose. but until the Affairs of Spain were settled, could be little done on our matter. and farther told me not to mind the little putoffs by the Dey nor the enormous price asked for our Slaves. that the price that was set on our people was only to put a more modest face on the price that they intend to make the Spaniards pay for their people, and advised me to go to Spain & wait until they had done with Spain. and that I might rest assured that he would at all

Opportunities write to me. I begged him to write to mr. Carmichael. he did. I begged him to give me a free pass to come to Algiers & to go when I pleased, he likewise did but told me that if the letter was exposed that he had wrote mr. Carmichael, he should lose his life, and when I returned that I might expect the same. I had several interviews with this Minister and the above is the Purport and Substance, excepting that they had an entire right to make peace or war without the voice of the Grand Seignor, and that they were under no controul by the Ottoman Porte. he told me that it would not be long after my arrival in Spain before he should let me know what steps it would be best to take, and when for me to return if I was ordered back. and as I found it was of no consequence to tarry longer there until I had further Orders took his Advice and returned. there is no doubt but I shall hear from him soon: after waiting in Spain a long time for the influence of that court was obliged to leave Madrid without my Wishes on that for I got no letter although mr. Carmichael took the utmost pains. About four or five Days before I left Algiers I recieved two letters from mr. Carmichael inclosed in one of those was an open letter from the Court of Spain in favour of our Mission to that Regency & directed to Count D’Expilly. but previous to the reception of the letter he told me if such a letter came to him he could not make any use of it neither did he. the reasons he best knows. but this is sure that he cares very little about our peace in that quarter: the letter I carried from France was of no consequence. if your Excellency could procure a letter from the Court of France and directed to the Dey with their desires to him for a Peace with the United States of America it would give great weight, but such a letter I dare say would be hard to be procured: the treatment I received from the French Consul was polite indeed he paid me great attention. Mr. Logie likewise recieved me as an old friend; and declared to me that he had no orders to counteract my mission from his Court which I am sure of. so I left the packet in the hands of Count D’Expilly who hath employed her for Spain until I call for her and have the Counts receipt for the vessel: I thought proper to leave my own stores which I carried over, in Algiers & left them with mr Wolf who is a very honest good Gentleman and I believe a friend to our cause in that quarter. and by the desire of Count D’Expilly have left the care of our unfortunate people likewise in his hands, together with four hundred dollars to pay their past expence, & buy them such things as will make them comfortable which Money I am

sure will be frugally expended. I shall wait your Excellencies further orders at Alicant, hoping that my Conduct may be approved of. And am with due Respect / Your Excellencies / most obedient humble Servant
      
       (signed)John Lamb.
      
      
       NB. The Plague is within the limits of the Regency of Algiers. in consequence of which it will make very long quarantines in Spain; the Vessel that I have bought for the conveniency of our business I believe will be ordered to me here to perform quarantine, to purchase this vessel was unavoidable as I could not get to Algiers well without.
       I here give your Excellencies an account of the prices of our unfortunate people and is as follows. viz.
       
        
         
         Dollars
        
        
         3 Captains at 6000 dollars each per head . . . . . . . . . . . . .
         18,000
        
        
         2 Mates at 4000 do: per do . . . . . . . . . . . . . . . . . . . . . . . .
         8,000
        
        
         2 Passengers at do per do . . . . . . . . . . . . . . . . . . . . . . . . .
         8,000
        
        
         14 Sailors at 1400 do per do . . . . . . . . . . . . . . . . . . . . . . .
         19,600
        
        
         21. amounts to the enormous sum of
         53,600
        
        
         eleven per Cent to be added according to Custom
         5,896
        
        
         is Spanish milled dollars—
         59,496
        
       
       So that your Excellencies may see how far beyond your expectations the sum amounts to which renders me incapable of acting until farther orders. the price the Spaniards are giving for their people is little short of what is charged us and they have eleven hundred men & some upwards in Algiers it will cost Spain more than one million & one half of dollars for their slaves only the peace of Spain & their slaves will amount to more than three millions of dollars. I have only to add that their Cruisers will in all probability be at sea by the 10th. of June. at farthest I am of opinion that if we follow our pretensions for peace this summer that they will hear proposals. but not at the price we expected. nor by the open way we first went to work. if France will give nothing but sealed letters we had better have none: to fight those people the first year will cost us more than half a million pounds Sterling. I have by experience of a long date a perfect knowledge of the cost of armed vessels—and at the distance we are from those people and foreign ports to make use of it will be a heavy

tax on us, and without the least prospect of gain. I hope I shall be excused in speaking my mind so freely. it is out of zealous desires for the good of the country I belong to. and it is my opinion that for a less sum than the first year would cost us to fight, we can make peace. and if we intend it at all now is the only time to pursue, as the way is seemingly open for a trial. I hope there is no more of our people will be so unhappy as to fall into those people’s hands this summer. and in that case in a measure it will discourage them of their expectations: Spain is our sure friend in our peace with Algiers: but they have not finished their peace at present. we shall have their assistance at the conclusion of their peace— with due respect as above.
       
        (Signed)John Lamb.
       
      
     
     
      I have no objections of there being a trial made at Constantinople but it will be of no consequence as to peace with Algiers, as the Count mentions in his letter. his views are to have mr. Woulf appointed in our peace with Algiers and mr. Woulf is a very good man but it is well to take time before large power is given to a stranger. the Count kept me as much in the dark as he could on all accounts. my advice is if we should arm against those people to unite ourselves with those nations that are not at peace with Algiers, and that will lessen our expence much on the occasion.
     
     
     ENCLOSURE
     
      (Copy)
     
     1. Commerce. Articles of Importation from Marseilles & Leghorn the chief ports that with which Algiers carries on their commerce, are—bar-iron, steel German linens and Dutch Linens of all kinds, English & French cloth, long ells, spices, copperas, coffee, sugar, gold and silver brocades, wrought silk, deals, hardware, a small quantity of fish, with different other articles from that quarter; and all those articles pay 5 per Ct. duty at Algiers. Every kind of warlike stores are free of duty and naval stores likewise, and are generally recieved as presents from those northern nations who are at peace with them. the trade carried on from Algiers is to Smyrna, Alexandria and different parts of the Levant, is chiefly by the Moorish & Jewish merchants & by their own people & it consists in raw silk, linens, muslins, cottons, burdetts & gums & is transported in European bottoms, without distinction, not having any trading vessels of

their own. there is not one merchant-ship belonging to the Regency of Algiers, exports are wheat, barley, beans, Indian corn, wool, hides, bees-wax in considerable quantities, the chief & only manufactures are silk sashes, plain & embroidered with a species of red and white blanketing which they ship to the Levant.
     2d. Ports Bona, Bagia, Algiers, & Arzew. and are very exactly described in the French charts. Algiers is well fortified with upwards of one thousand brass cannon from 36 to 24 pound shot & many of their works bombproof.
     3d. Naval force Their present naval force consists of nine Xebecs & ten row-galleys from 36 guns to 8 manned. is the largest with about 400 men and so in proportion. they mostly depend on their success by boarding of vessels. a more particular account is sent.
     4. Prisoners. Prisoners or rather slaves are for the most part treated with rigor. hard work & poor nourishment. they are frequently redeemed either by their friends or public charity, but often times at exorbitant prices. their treaties are sometimes broken but not often. hired troops or those that recieve pay are about 20,000, on occasion they can bring 200,000 into the field, and are an undisciplined wild rabble. indeed the best troops they have are about 10,000 Turk and are stationed in different parts of the kingdom: there is no making a proper estimate of their revenues. but however they are very considerable their public revenues are estimated at more than ten millions pounds strlg. in specie &c.
     5. Language Is Turkish, Arabic, Lingua Franca, Italian. Lingua Franca is a corruption of Turkish, Italian & Spanish much spoke at Algiers at this time &c.
     6. Government Little subordination is paid to the Ottoman Porte they however acknowlege the Grand Seignor to be the Imperial head of their
     7th: Religion Religion and that is Mahometism: by the same species of fanatism that hath detached them from the Christian religion which they hold in the utmost contempt.
     Captures Two ships from the United States of America with twenty-one persons on board, officers included: of the different Nations, slaves about 1500. they are at war with all nations except France, England, Denmark, Holland, Spain, Sweden, Venice Emperor of Germany.
    